Citation Nr: 1710408	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO. 12-03 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether or not the discharge for the period of service from September 9, 1975 to January 4, 1984 was honorable for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The appellant served on active duty from September 1975 to January 1984. He was discharged under other than honorable conditions. 
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system. All future documents should be incorporated into the appellant's VBMS file. 


FINDINGS OF FACT

1. During his military service, the appellant went absent without leave (AWOL) for various periods of time, with one specific period of 190 days. He was discharged from service under other than honorable conditions.

2. There are no compelling circumstances to warrant the appellant's prolonged AWOL period; the appellant was not insane at the time of any of the offenses that led to his service discharge.

3. The appellant's service discharge is an other than honorable discharge for purposes of VA benefits.


CONCLUSION OF LAW

The appellant's active military service from September 9, 1975 to January 4, 1984 is not considered honorable for VA purposes. 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).
 
VA also has a duty to assist the appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the appellant's service personnel records and identified records have been obtained and associated with the claims file. VA's duty to assist with respect to obtaining relevant records has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Moreover, given the evidence as addressed below, VA's duty to provide a medical examination to determine whether the appellant was insane during service has not been triggered. See Waters v. Shinseki, 601 F.3d 1274m 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Character of Discharge
 
At issue in this case is whether the claimant's active military service from September 9, 1975 to January 4, 1984 is considered dishonorable for VA purposes.
 
A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). The designation of the discharge as honorable by the service department is binding on VA as to character of discharge. 38 C.F.R. § 3.12(a). Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service. VA does not have the authority to alter the findings of the service department, including the discharge classification. See 38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000). The claimant's recourse is with the service department. Harvey v. Brown, 6 Vet. App. 416, 424 (1994). 

The appellant applied, in November 2010, to have his characterization of discharge reviewed. The request was denied by the Department of the Navy in January 2012 because his discharge had been issued over 15 years prior. He was informed that he would need to contact the Board of Correction of Naval Records. Although it appears the appellant has submitted an application to the Board of Correction of Naval Records, there is no indication that a change in his discharge was made. 
 
Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service. See 38 C.F.R. § 3.13(b). Entitlement to VA benefits is determined by character of discharge at completion of unbroken service, i.e., where a conditional discharge was issued the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service. However, 38 C.F.R. § 3.13 provides an exception if the following conditions are met: (a) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (b) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (c) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment. A discharge is considered unconditional if the person served the original obligated term, but was not discharged due to reenlistment, and would have been eligible for discharge at the end of original term except for intervening enlistment.
 
Benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of being absent without leave (AWOL) for a continuous period of at least 180 days (the regulation provides an exception to this condition where there are compelling circumstances to warrant the prolonged absence). 38 U.S.C.A. § 5303; 38 C.F.R. §3.12(c).
 
As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence." 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence:

(i) Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.

(ii) Reasons for going AWOL. Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties. The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity. Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted. Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.

(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL. Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice. For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities.

The Board, however, is not required to simply accept the appellant's statements that he had compelling circumstances for a prolonged period of AWOL. See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (holding that the adjudicator is permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL).

In the May 2010 administrative decision, the RO found that the appellant's discharge under other than honorable conditions on January 4, 1984 is a bar to VA benefits under the provisions of 38 C.F.R. § 3.12 (c)(6) and 38 U.S.C.A. § 5303(a), and that he is not entitled to health care under Chapter 17, Title 38 U.S.C., for any disabilities determined to be service connected. In support of their decision, the RO noted that the appellant was in violation of Article 86 (unauthorized absence) from (a) June 29, 1976 to July 2, 1976, (b) 5:30 am on October 7, 1976 to 6:20 am October 7, 1976, (c) October 8, 1976 at 5:30 am, (d) July 6, 1977, (e) on or about 7:30 am April 17, 1978 until 3:30 pm April 17, 1978, (f) on or about August 14, 1978 until February 19, 1979 (a period of 190 days), (g) February 19, 1979 until April 13, 1979, (h) on or about 1:00 am March 30, 1980 to 4:00 am March 30, 1980, and (i) on or about 7:00 am March 31, 1980 until 10:30 am March 31, 1980.

The appellant was additionally noted to be in Violation of Article 91 (disobedience of lawful order) on (a) July 7, 1977, (b) March 20, 1978 (did not clean the base plate of 81mm weapon and was also disrespectful in language), and (c) April 7, 1980, when he was ordered by a superior noncommissioned offer to report to the Battalion S-4 building in which he willfully disobeyed a lawful order. The RO additionally noted that on February 19, 1979 the appellant was apprehended by civilian authorities for the charge of Grand Larceny. On April 12, 1979 he was convicted of Grand Larceny (a felony) in circuit court and sentenced to three years imprisonment, suspended for three years. It was also noted that on or about October 1979 the appellant was in violation of Article 134 wherein he was in possession of marijuana. Accordingly, the RO's decision found that the appellant's discharge under other than honorable conditions is a bar to VA compensation benefits under 38 C.F.R. § 3.12(c). 
 
The initial question the Board will address is whether there were compelling circumstances to warrant the appellant's prolonged AWOL period of 190 days from August 14, 1978 until February 19, 1979. 38 C.F.R. § 3.12(c)(6). Upon review of the evidence, the Board finds there were no compelling circumstances to warrant this prolonged AWOL period. In making this determination, the Board has reviewed the three factors to be considered for "compelling circumstances." See 38 C.F.R. § 3.12(c)(6)(i-iii). The Board must also consider the quality and length of the appellant's service, as well as the reasons the appellant gives for going AWOL.

In determining whether there are compelling circumstances to warrant the appellant's prolonged unauthorized absence, the Board must first consider the length and character of his military service exclusive of the period of prolonged AWOL. 38 C.F.R. § 3.12(c)(6)(i). In this regard, the appellant's personnel records confirm that he served in the military from September 9, 1975 to January 4, 1984. However, the period of AWOL during this time (August 14, 1978 until February 19, 1979) was not the only period of AWOL over the appellant's almost 9 years of service. In fact, the evidence shows various periods of AWOL beginning in 1976 and spanning through 1980. So for 4 years of the appellant's service he exhibited periods of AWOL. In addition, it is noted that in a subsequent period of AWOL, following his prolonged absence from August 14, 1978 until February 19, 1979, the appellant was apprehended by civilian authorities and subsequently convicted of Grand Larceny in circuit court. The Board thus finds that the evidence of record is against a finding that the appellant's service, exclusive of his period of prolonged AWOL, was of such quality and length that it could be characterized as honest, faithful and meritorious and of benefit to the Nation. 38 C.F.R. § 3.12(c)(6)(i). Thus, this factor works against his compelling circumstances defense.

The Board must next consider the appellant's reasons for going AWOL, such as family emergencies or obligations, or similar types of obligations or duties owed to third parties. The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity. 38 C.F.R. § 3.12(c)(6)(ii). In a February 2010 statement, the appellant reported that he went AWOL after he had gotten into a fight with another marine in his barracks. He reported that they had been fighting with straight razors, and they were eventually pulled apart from one another. After the fight, the person he had been fighting with told him that he had better not catch him with his back turned or sleeping because the fight was not over. The appellant stated that he had gone AWOL because he felt no one was going to help him. A letter submitted by the appellant's sister in August 2014 indicated that she recalled the appellant coming home to visit from the Marines to help out with issues his mother and sister were dealing with. However, the appellant has not alleged that his familial circumstances resulted in his need to go AWOL. Overall, the Board finds this evidence does not rise to the level of compelling circumstances to justify such an extended period of AWOL and numerous other periods of AWOL at various times during his service.

Finally, with respect to compelling circumstances for going AWOL, the Board must consider whether a valid legal defense exists which would have precluded a conviction for being AWOL. 38 C.F.R. § 3.12(c)(6)(iii). With respect to his prolonged unauthorized absence from August 14, 1978 until February 19, 1979, the appellant was convicted by special court-martial and sentenced to hard labor for six months and to pay a fine of $1700 and to be reduced to the pay grade of E-1. There is no evidence which reflects that a valid legal defense existed which would have precluded a conviction for being AWOL.

After viewing the totality of the evidence, the Board finds insufficient evidence of compelling circumstances to justify such an extended period of AWOL from August 14, 1978 until February 19, 1979.

Despite the absence of compelling circumstances, however, the Board still must address whether the bar to VA benefits should be overturned, based on the theory that the appellant was effectively "insane" when he went AWOL during his military service. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b). "Insanity" is a defense to all possible statutory and regulatory bars to VA benefits.

With regard to the defense of insanity, at the time of the commission of the appellant's period of AWOL totaling 190 days (not including additional various periods of AWOL), the preponderance of the evidence does not demonstrate that the appellant was considered "insane" as defined under 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b). The appellant's service treatment records do not contain any medical records just prior to, during, or subsequent to the appellant's period of AWOL service which would support a finding of insanity. Mental illness was not documented in the service records. The claims file does not contain any medical opinions to support a finding of insanity. Further, the appellant has never been adjudicated as incompetent. Therefore, the Board finds there is no probative evidence of insanity at the time the offenses in question were committed.

Additionally, no physician has concluded, and no evidence supports the theory, that at the time of his period of AWOL, (1) the appellant had a more or less prolonged deviation from his normal method of behavior; or (2) the appellant interfered with the peace of society; or (3) the appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided. 38 C.F.R. § 3.354(a). Although he had gone AWOL, there were no findings that such behavior was asocial or otherwise hostile or harmful to others in a manner that deviated sharply from the social norm. While going AWOL is clearly not an accepted standard of the military community, it does not occur infrequently nor does it necessarily indicate that the appellant is insane. In much the same manner as substance abuse, it does not exemplify the severe deviation from the social norm or the gross nature of conduct that is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior. VAOPGCPREC 20-97 (May 22, 1997).

Further, the record does not show that the appellant had been rendered incompetent or was incapable of understanding the consequences of his actions in service. While the appellant may, in fact, currently have psychiatric problems, such facts do not establish "insanity" during service for VA purposes as held by VAOPGCPREC 20-97. Rather, the competent and persuasive evidence on this question tends to establish that he was not then insane.

In light of the foregoing, the Board finds that the weight of the evidence does not demonstrate that the appellant was "insane" when he went AWOL during his military service or that there were "compelling circumstances" for his prolonged AWOL period. 38 U.S.C.A. §§ 5303(a), 5107; 38 C.F.R. §§ 3.12(b), 3.102, 3.354; VAOPGCPREC 20-97 (May 22, 1997). Accordingly, the statutory bar to VA benefits as a result of being AWOL for a continuous period of at least 180 days is confirmed. It follows that the character of the appellant's military discharge under other than honorable conditions is a bar to his receipt of VA benefits. In short, his claim must be denied.
 
 
ORDER

The character of the appellant's discharge from the military service, from September 9, 1975 to January 4, 1984, constitutes a bar to payment of monetary Veterans' compensation and pension benefits, and the appeal is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


